siriusretentionawarda_image1.jpg [siriusretentionawarda_image1.jpg]




Personal & Confidential


November [●], 2019


[Name and Address]

        
Re:     Special Cash Retention Award


Dear [●],




You are a valued member of Sirius International Insurance Group, Ltd.
(“Sirius”), and we look forward to your continued contributions to Sirius as we
move forward.  Accordingly, Sirius is pleased to offer you the following special
cash retention award (“Retention Award”) opportunity, subject to the terms and
conditions set forth in this letter. 


•
Payment of the Retention Award. You will be eligible to receive a Retention
Award in the amount of $[●], which will be paid in two equal cash installments
as follows: 50% will be paid on or prior to March 15, 2020 and 50% will be paid
on or prior to March 15, 2021 (each, a “Vesting Date”). Except as provided
below, each installment will be paid on the applicable Vesting Date, less
applicable withholdings and deductions, only if you remain employed continuously
by a Sirius subsidiary (“Sirius Employer”) through the applicable Vesting Date,
and you have complied with the terms of this letter.



•
Termination of Employment. If your employment is terminated by your Sirius
Employer without Cause [(as such term is defined below)] [or you resign for Good
Reason (as these terms are defined [in the Sirius Group Severance and Change in
Control Plan)] prior to either Vesting Date, your Sirius Employer will pay you
any then-unpaid portion of your Retention Award within 30 days following your
termination of employment, provided that you sign and do not revoke a waiver and
release of claims against Sirius and its subsidiaries at the time and in the
form provided by Sirius at the time of your termination.



•
Forfeiture and Clawback. If your employment is terminated for any reason other
than a termination by your Sirius Employer without Cause [or a resignation for
Good Reason], you will forfeit any unvested portion of the Retention Award. In
addition, if such termination occurs within 12 months after one of the Vesting
Dates, the payment amount (being the amount of the Retention Award less any
withholding and deductions made at the time of the payment of the Retention
Award to you) relating to that Vesting Date will be forfeited and you will be
required to repay such payment amount to your Sirius Employer within 30 days
after the date of your termination. You agree that, by accepting the Retention
Award, you authorize the Sirius Employer to deduct any amount or amounts owed by
you pursuant to this paragraph from any amounts payable by or on behalf of the
Sirius Employer to you, including, without limitation, any amount payable to you
as salary, wages, vacation pay, bonus or the vesting or settlement of any
share-based award.



•
Existing Incentives. Your eligibility to receive the Retention Award is in
addition to any amounts that you are eligible to receive pursuant to any regular
annual bonus incentive and annual long-term incentive award opportunity in
respect of your ongoing employment at Sirius.










--------------------------------------------------------------------------------







•
Cause. For purposes of this letter, “Cause” shall have the meaning set forth in
any employment agreement or other similar written agreement (including such
similar term or concept, as determined by Sirius) between you and Sirius or any
of its affiliates. If there is no such written agreement or if such agreement
does not define “Cause,” then “Cause” shall mean (i) a material and continued
failure to perform your duties, other than due to death or disability, which
failure has continued for more than 30 days following written notice of such
nonperformance from Sirius; (ii) your conviction of or pleading guilty or no
contest to an act of fraud, embezzlement, or misappropriation of assets or
property (tangible or intangible) of Sirius or any of its affiliates; (iii) a
material breach of any restrictive covenant agreement to which you are subject;
(iv) your commission of a felony, including a plea of guilty or nolo contendere,
or an indictment or written admission thereof; (v) your gross negligence or
willful misconduct in the performance of your duties that is reasonably likely
to have an adverse effect on the business or reputation of Sirius or any of its
affiliates; or (vi) your material violation of the material written policies of
Sirius (e.g., sexual harassment, data protection policy, etc.). For the
avoidance of doubt, the definition of Cause shall apply regardless of whether
such termination of employment may be justified under any applicable employment
protection legislation, and regardless of whether you may challenge such
termination, and regardless of whether such termination is invalidated by
verdict or a court order.



Your Retention Award is personal and confidential, as not all Sirius employees
are being given this opportunity. 


If you have further questions, please direct them to Gene Boxer, EVP, Chief
Strategy Officer and Group General Counsel, Sirius Group.  Thank you for being
part of our team and for your contribution to our continued success.


The Retention Award shall be null and void unless you agree to be bound by and
execute this letter agreement on or before December [●], 2019.


                    
Sincerely yours,


SIRIUS INTERNATIONAL INSURANCE GROUP, LTD.



___________________________
By: Kernan V. Oberting
Title: President & Chief Executive Officer


Acknowledgment, Acceptance and Agreement:
By accepting this Retention Award, I acknowledge and agree to be bound by the
terms and conditions of this letter agreement.


_________________________________    
[Name]    
__________________
Date





